       Case 2:16-md-02724-CMR Document 1467 Filed 07/28/20 Page 1 of 5




                        IN THE UNITED STATES DISTRICT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 IN RE GENERIC PHARMACEUTICALS                    MDL 2724
 PRICING ANTITRUST LITIGATION                     16-MD-2724


 THIS DOCUMENT RELATES TO:                        HON. CYNTHIA M. RUFE

 Rite Aid Corporation, et al. v. Actavis Holdco   Individual Case No.: 2:20-cv-03367-CMR
 U.S., Inc., et al.


                                            ORDER

       AND NOW, this 28th day of July 2020, upon consideration of the attached Joint

Stipulation to Waive Service and Extend the Deadline for Defendants to Respond to Plaintiffs’

July 9, 2020 Complaint, it is hereby ORDERED that the Stipulation is APPROVED.

       It is so ORDERED.


                                             BY THE COURT:

                                             /s/ Cynthia M. Rufe
                                             _____________________________
                                             CYNTHIA M. RUFE, J.
       Case 2:16-md-02724-CMR Document 1467 Filed 07/28/20 Page 2 of 5




                        IN THE UNITED STATES DISTRICT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 IN RE GENERIC PHARMACEUTICALS                     MDL 2724
 PRICING ANTITRUST LITIGATION                      16-MD-2724


 THIS DOCUMENT RELATES TO:                         HON. CYNTHIA M. RUFE

 Rite Aid Corporation, et al. v. Actavis Holdco    Individual Case No.: 2:20-cv-03367-CMR
 U.S., Inc., et al.


     JOINT STIPULATION TO WAIVE SERVICE AND EXTEND THE DEADLINE
         FOR DEFENDANTS TO RESPOND TO PLAINTIFFS’ COMPLAINT

       WHEREAS, Plaintiffs Rite Aid Corporation and Rite Aid Hdqtrs. Corp. (collectively,

“Plaintiffs”) filed a Complaint on July 9, 2020, in Rite Aid Corporation, et al. v. Actavis Holdco

U.S., Inc., et al., Case No. 2:20-cv-03367-CMR (the “Rite Aid Case”), which appears as a related

case in In re Generic Pharmaceuticals Pricing Antitrust Litigation, Case No. 16-md-02724-

CMR, MDL No. 2724;

       WHEREAS, Plaintiffs’ July 9, 2020 Complaint is based on substantially similar facts and

allegations as those raised against certain Defendants in the complaint filed by Plaintiff States on

May 10, 2019 in State of Connecticut et al. v. Teva Pharmaceuticals USA, Inc. (the “Plaintiff

States’ May 10, 2019 Complaint”), Case No. 19-cv-2407-CMR, which has been centralized for

pretrial proceedings as part of MDL 2724;

       WHEREAS, in an Order dated July 25, 2019, the Court adjourned responsive pleadings

and/or motions to the Plaintiff States’ May 10, 2019 Complaint until such time as the Court

enters an order setting a schedule for responses to that complaint (see MDL Doc. No. 1058,

approving stipulation);
       Case 2:16-md-02724-CMR Document 1467 Filed 07/28/20 Page 3 of 5




       WHEREAS, the parties agree that responses to the pleadings in this action should be

accomplished efficiently and in consideration of the Court’s existing scheduling orders in the

MDL;

       WHEREAS, Defendants Actavis Holdco U.S., Inc., Actavis Pharma, Inc., Akorn, Inc.,

Alvogen, Inc., Amneal Pharmaceuticals, Inc., Apotex Corp., Aurobindo Pharma USA, Inc.,

Breckenridge Pharmaceutical, Inc., Camber Pharmaceuticals, Inc., Citron Pharma, LLC, Dr.

Reddy’s Laboratories, Inc., Emcure Pharmaceuticals, Ltd., Epic Pharma, LLC, Fougera

Pharmaceuticals, Inc., Glenmark Pharmaceuticals Inc., USA, Greenstone LLC, G&W

Laboratories, Inc., Heritage Pharmaceuticals, Inc., Hi-Tech Pharmacal Co., Inc., Impax

Laboratories, Inc., Lannett Company, Inc., Lupin Pharmaceuticals, Inc., Mallinckrodt Inc.,

Maybe Pharma USA, Inc., Morton Grove Pharmaceuticals, Inc., Mylan N.V., Mylan

Pharmaceuticals, Inc., Mylan, Inc., Oceanside Pharmaceuticals, Inc., Par Pharmaceutical, Inc.,

Perrigo New York, Inc., Pfizer Inc., Pliva, Inc., Sandoz Inc., Sun Pharmaceutical Industries, Inc.,

Taro Pharmaceuticals USA, Inc., Teligent, Inc., Teva Pharmaceuticals USA, Inc., UDL

Laboratories, Inc., Upsher-Smith Laboratories, LLC, Valeant Pharmaceuticals North America,

LLC, Valeant Pharmaceuticals International, Versapharm, Inc., West-Ward Pharmaceuticals

Corp., Wockhardt USA LLC, and Zydus Pharmaceuticals (USA) Inc. (collectively, “Stipulating

Defendants”) have agreed to waive service of the Complaint, and the parties have reached an

agreement to extend the time within which the Stipulating Defendants must move against,

answer, or otherwise respond to the Complaint.

       NOW, THEREFORE, pursuant to Local Rule 7.4, the Parties hereby stipulate,

and the Court orders, as follows:




                                               -2-
       Case 2:16-md-02724-CMR Document 1467 Filed 07/28/20 Page 4 of 5




       1.       The Stipulating Defendants waive service of Plaintiffs’ Complaint and Summonses

pursuant to Federal Rule of Civil Procedure 4(d), and this Stipulation shall be deemed proof of

that waiver pursuant to Federal Rule of Civil Procedure 4(d)(4).

       2.       The deadline for the Stipulating Defendants to move against, answer, or otherwise

respond to Plaintiffs’ July 9, 2020 Complaint is ADJOURNED until such time as the Court orders

for the filing of response(s) to complaints that were filed on or after May 10, 2019.

       3.       This stipulation does not constitute a waiver by the Stipulating Defendants of any

defense, including but not limited to those defenses provided under Federal Rule of Civil

Procedure 12.

       IT IS SO STIPULATED.




                                               -3-
     Case 2:16-md-02724-CMR Document 1467 Filed 07/28/20 Page 5 of 5



Dated: July 27, 2020                          /s/ Jan P. Levine
                                              Jan P. Levine
/s/ Eric L. Bloom                             TROUTMAN PEPPER HAMILTON SANDERS LLP
Eric L. Bloom                                 3000 Two Logan Square
Monica L. Kiley                               Eighteenth & Arch Streets
HANGLEY ARONCHICK SEGAL                       Philadelphia, PA 19103-2799
        PUDLIN & SCHILLER                     Tel: (215) 981-4000
2805 Old Post Road, Suite 100                 Fax: (215) 359-4750
Harrisburg, PA 17110-3676                     jan.levine@troutman.com
(215) 364-1030
ebloom@hangley.com                            /s/ Sheron Korpus
mkiley@hangley.com                            Sheron Korpus
                                              KASOWITZ BENSON TORRES LLP
Barry L. Refsin                               1633 Broadway
Alexander J. Egerváry                         New York, NY 10019
Chelsea M. Nichols                            Tel: (212) 506-1700
Caitlin V. McHugh                             Fax: (212) 506-1800
HANGLEY ARONCHICK SEGAL                       skorpus@kasowitz.com
        PUDLIN & SCHILLER
One Logan Square, 27th Floor                  /s/ Devora W. Allon
Philadelphia, PA 19103-6910                   Devora W. Allon, P.C.
(215) 568-6200                                KIRKLAND & ELLIS LLP
brefsin@hangley.com                           601 Lexington Avenue
aegervary@hangley.com                         New York, NY 10022
cnichols@hangley.com                          Tel: (212) 909-3344
cmchugh@hangley.com                           devora.allon@kirkland.com
                                              alexia.brancato@kirkland.com
Counsel for Rite Aid Corporation and Rite
Aid Hdqtrs. Corp.                             /s/ Sarah F. Kirkpatrick
                                              Sarah F. Kirkpatrick
                                              WILLIAMS AND CONNOLLY LLP
                                              725 Twelfth Street, N.W.
                                              Washington, DC 20005
                                              Tel: (202) 434-5000
                                              Fax: (202) 434-5029
                                              skirkpatrick@wc.com

                                              /s/ Chul Pak
                                              Chul Pak
                                              Professional Corporation
                                              WILSON SONSINI GOODRICH & ROSATI
                                              1301 Avenue of the Americas, 40th Fl.
                                              New York, NY 10019
                                              Tel: (212) 999-5800
                                              Fax: (212) 999-5899
                                              cpak@wsgr.com
                                              Defendants’ Liaison Counsel


                                            -4-
